

	

		III

		109th CONGRESS

		1st Session

		S. RES. 191 

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 1, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 McCain, Mr. Kyl,

			 Mr. Akaka, Mr.

			 Alexander, Mr. Allard,

			 Mr. Allen, Mr.

			 Baucus, Mr. Bayh,

			 Mr. Bennett, Mr. Biden, Mr.

			 Bingaman, Mr. Bond,

			 Mrs. Boxer, Mr.

			 Brownback, Mr. Bunning,

			 Mr. Burns, Mr.

			 Burr, Mr. Byrd,

			 Ms. Cantwell, Mr. Carper, Mr.

			 Chafee, Mr. Chambliss,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Enzi,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Graham, Mr. Grassley,

			 Mr. Gregg, Mr.

			 Hagel, Mr. Harkin,

			 Mr. Hatch, Mrs.

			 Hutchison, Mr. Inhofe,

			 Mr. Inouye, Mr.

			 Isakson, Mr. Jeffords,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Kerry, Mr. Kohl,

			 Ms. Landrieu, Mr. Lautenberg, Mr.

			 Leahy, Mr. Levin,

			 Mr. Lieberman, Mrs. Lincoln, Mr.

			 Lott, Mr. Lugar,

			 Mr. Martinez, Mr. McConnell, Ms.

			 Mikulski, Ms. Murkowski,

			 Mrs. Murray, Mr. Nelson of Florida, Mr.

			 Nelson of Nebraska, Mr.

			 Obama, Mr. Pryor,

			 Mr. Reed, Mr.

			 Roberts, Mr. Rockefeller,

			 Mr. Salazar, Mr. Santorum, Mr.

			 Sarbanes, Mr. Schumer,

			 Mr. Sessions, Mr. Shelby, Mr.

			 Smith, Ms. Snowe,

			 Mr. Specter, Ms. Stabenow, Mr.

			 Stevens, Mr. Sununu,

			 Mr. Talent, Mr.

			 Thomas, Mr. Thune,

			 Mr. Vitter, Mr.

			 Voinovich, Mr. Warner, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring Associate Justice of the Supreme

		  Court of the United States Sandra Day O’Connor. 

	

	

		Whereas, for nearly a quarter century,

			 Justice Sandra Day O’Connor honorably served as a fair and impartial Justice on

			 the Supreme Court of the United States;

		Whereas

			 Sandra Day O’Connor, the daughter of Harry and Ada Mae, was born in El Paso,

			 Texas, and was raised by her family on a cattle ranch in southeastern

			 Arizona;

		Whereas

			 Sandra Day O’Connor began an academic journey at Stanford University, earning a

			 bachelor’s degree in economics and graduating magna cum laude;

		Whereas

			 Sandra Day O’Connor continued her education at Stanford University, by

			 enrolling in the Stanford Law School, where she served on the Board of Editors

			 of the law review;

		Whereas, graduating in just 2 years from

			 Stanford Law School, Sandra Day O’Connor managed to finish third in an

			 impressive class, which included her future Supreme Court of the United States

			 colleague Chief Justice William H. Rehnquist;

		Whereas

			 Sandra Day O’Connor married her great love, John Jay O’Connor III, in

			 1952;

		Whereas

			 Sandra Day O’Connor began a legal career as the Deputy County Attorney of San

			 Mateo, California;

		Whereas, when John Jay O’Connor III was

			 drafted into the JAG Corps in 1953, the young couple moved to Frankfurt,

			 Germany, where Sandra Day O’Connor worked as a civilian attorney for

			 Quartermaster Market Center;

		Whereas, after 4 years in Europe, Sandra

			 Day O’Connor returned to Maryvale, Arizona, where she began a legal practice

			 and raised 3 sons, Scott, Brian, and Jay;

		Whereas

			 in 1965, Sandra Day O’Connor began service in State government as the Assistant

			 Attorney General for Arizona;

		Whereas

			 Sandra Day O’Connor was later appointed to the Arizona State Senate and then

			 re-elected twice more by the people of Arizona;

		Whereas

			 Sandra Day O’Connor served as majority leader of the Arizona State Senate, and

			 was the first woman to hold such an office in any State;

		Whereas

			 in 1975, Sandra Day O’Connor was elected Judge of Maricopa County Superior

			 Court and served in such capacity until 1979;

		Whereas

			 President Ronald Reagan appointed Sandra Day O’Connor to serve as Associate

			 Justice of the Supreme Court of the United States;

		Whereas, on September 21, 1981, the Senate

			 unanimously confirmed the nomination of Sandra Day O’Connor to the Supreme

			 Court of the United States, and she became the first female Justice in the

			 Court’s history;

		Whereas, since September 25th, 1981,

			 Justice Sandra Day O’Connor has served with distinction on the Supreme Court of

			 the United States;

		Whereas

			 Sandra Day O’Connor has served as an example to all the people of the United

			 States, demonstrating that through persistence and hard work anything is

			 possible;

		Whereas, throughout her tenure on the

			 Supreme Court of the United States, Sandra Day O’Connor has not lost sight of

			 her values and has not wavered from her well-grounded views;

		Whereas

			 President Ronald Reagan, on the date he appointed Sandra Day O’Connor to the

			 Supreme Court of the United States, said, [s]he is truly a person

			 for all seasons, possessing those unique qualities of temperament,

			 fairness, intellectual capacity and devotion to the public good which have

			 characterized the 101 brethren who have preceded

			 her;

		Whereas

			 now, more than 23 years later, the comments President Reagan made about Sandra

			 Day O’Connor still ring true;

		Whereas

			 when Sandra Day O’Connor took the oath of office as Associate Justice, she

			 pledged to uphold the Constitution, and has since then proven a steadfast

			 commitment to the rule of law;

		Whereas

			 the wisdom, intellect, respect for others, and humility of Sandra Day O’Connor

			 have allowed her to become well-respected among her colleagues, including those

			 with opposing judicial philosophies;

		Whereas

			 Sandra Day O’Connor is an independent thinker and has made great contributions

			 in many substantive areas of the law;

		Whereas

			 Sandra Day O’Connor embodies the ideal qualities of a judge, including

			 fairness, impartiality, and open-mindedness;

		Whereas, a true public servant, Sandra Day

			 O’Connor has proudly served the United States for 4 decades as an Arizona State

			 Senator and majority leader, State court judge, an Assistant Attorney General

			 for Arizona, and for more than 23 years as an Associate Justice on the Supreme

			 Court of the United States;

		Whereas

			 through her experiences, Justice Sandra Day O’Connor has brought a unique

			 perspective and understanding of checks and balances to the Supreme Court of

			 the United States; and

		Whereas, Sandra Day O’Connor, a brilliant

			 jurist and a compassionate woman, has earned a place in history as the first

			 woman to serve on the Supreme Court of the United States: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes Associate Justice of the Supreme

			 Court of the United States Sandra Day O’Connor as a great American, a life-long

			 public servant, a brilliant legal scholar, a superb jurist, and the first woman

			 ever to serve as an Associate Justice on the Supreme Court of the United

			 States; and

			(2)pays tribute to Sandra Day O’Connor,

			 Associate Justice of the Supreme Court of the United States, for 4 decades of

			 distinguished service to the nation.

			

